Allowable Subject Matter
Claims 1-3 and 5-21 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record discloses an electronic device comprising: a first device comprising a first display disposed in a first housing, first and second opposite facing surfaces; second device comprising: a second display disposed in a second housing and a third surface; an assembly connecting the first and second devices; processor; non-transitory memory; control the assembly so that the second surface covers the second display in a first state and does not cover the second display in a second state.
However, none of the cited art or any other discloses or inherently implies the above electronic device further comprising to control the assembly so that the second device moves in a first direction that the third surface faces when the electronic device is changed from the first state to the second state, and control the assembly so that the second device moves in a second direction opposite to the first direction when the electronic device is changed from the second state to the first state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622